— Appeal from an order of the County Court of Schenectady County, entered July 21, 1978, which denied a motion for renewal of a motion to drop Vincent Giordano as a party. The appellant made his motion for renewal based upon, inter alia, the papers submitted upon his prior motion. These papers are not included in the record on this appeal and, accordingly, it cannot be determined if the examination before trial submitted upon renewal constituted new evidence or is just cumulative evidence. This record on appeal was certified by counsel for the appellant and, in the absence of a showing of new evidence, there can be no relief upon this appeal.. (See Matter of Hooker v Town Bd. of Town of Guilderland, 60 AD2d 684.) Order affirmed, with costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.